internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc psi - plr-122398-00 date date re legend settlor spouse trust date trust date year date court state dear this is in response to a letter dated date and subsequent correspondence submitted on behalf of the taxpayers in which rulings were requested concerning the federal gift and estate_tax consequences of a court order reforming trust and trust facts the facts submitted and representations made are as follows settlor and his spouse created two irrevocable trusts trust executed on date and trust executed on date under the terms of both trust and trust during settlor’s life the trustee may distribute any amount of income and principal among spouse the then-living issue of settlor and spouse’s parents after settlor’s death the trustee may distribute any amount of income and principal among spouse the then-living issue of settlor and plr-122398-00 spouse and spouse’s parents at spouse’s death the trust assets will be distributed as spouse appoints by will among the issue of spouse and settlor excluding spouse’s estate or creditors any part of the trust assets not so appointed will be retained in trust until the death of the last to die among spouse’s parents and settlor and then continued in trust for the benefit of any then-living children of settlor under the age of while the trust assets are held for such children the trustee has discretion to distribute income and principal among settlor’s children under specified circumstances at the twenty-fifth birthday of settlor’s youngest child the trust will continue for the benefit of settlor’s then-living issue a bank is named as the initial trustee of both trusts article ix of each trust provides for the removal and replacement of the trustee with a corporation qualified to administer trusts by settlor during his lifetime by spouse after his death and after both of their deaths by the income beneficiaries or their personal guardians acting unanimously both spouse and settlor represent that they intended and understood from the attorney who drafted the trusts that none of the assets held by either trust would be includible in the gross estates of either spouse or settlor in a date letter to settlor and spouse the scrivener stated that trust was created so that you can make gifts to it to remove property from your estate for federal estate_tax purposes this trust could for example be the owner of any insurance policies on either settlor’s or spouse’s life trust owns one life_insurance_policy on settlor’s life and trust owns five life_insurance policies on settlor’s life the scrivener died soon after drafting trust in year settlor’s estate planner and one of his life_insurance agents examined the provisions of the trusts each of them discovered the following provisions which they believed could cause the trust assets to be includible in the gross_estate of settlor or of spouse sec_1 of article i of trust names settlor among the beneficiaries to whom the trustee may make discretionary distributions of income and principal during settlor’s life and states that such distributions shall be limited to those distributions necessary in the trustee’s sole and absolute discretion to support the settlor’s present standard of living sec_2 of article ii of trust and sec_2 of article ii of trust provide spouse with a testamentary power to appoint the assets held in each trust among the issue of settlor and spouse and further state provided however that this power_of_appointment may not be exercised for appointment to or for the benefit of her estate or her creditors section of article vii of trust provides plr-122398-00 the trustee is directed to pay any and all charitable pledges made by settlor and or settlor’s wife and not paid or paid in full by settlor and or settlor’s wife during his or her lifetime and to pay any and all charitable_bequests made by settlor and or settlor’s wife in his or her will which bequests are not paid_by settlor’s estate and or settlor’s wife’s estate notwithstanding that such charitable pledges or bequests might not be enforceable against the settlor and or settlor’s wife or against settlor’s estate and or settlor’s wife’s estate section of article vii of trust and section of article vii of trust provide the trustee may in its sole and absolute discretion pay any and all federal or state estate or inheritance taxes or administration costs incurred because of or arising as a result of settlor’s death and or settlor’s wife’s death from the assets or income that are a part of the trust hereinabove defined the trustee may also in its sole and absolute discretion pay any and or all last debts or debts existing at the time of the death of the settlor and or settlor’s wife whether or not matured if the payment of such debts shall be of advantage to the trust estate or to any of the beneficiaries hereunder on date spouse as beneficiary of trust and trust filed petitions with court requesting reformations of both trusts the petitions state that the trusts were established for the purpose of owning life_insurance policies on settlor’s life and that settlor intended that these policies would not be includible in the gross estates of settlor or spouse for federal estate_tax purposes further the petitions allege that settlor recently learned that specific provisions in each trust agreement might cause inclusion of the value of the policies or of the death_benefits in the gross estates of settlor or spouse and that had he understood the estate_tax consequences of these provisions settlor would not have signed the trust agreements the petition regarding trust requests that the trust be reformed as follows all mention of settlor should be omitted from sec_1 of article i which provides for a class of beneficiaries to whom income and principal may be paid during settlor’s life sec_2 of article ii should be reformed to state provided however that this power_of_appointment may not be exercised for appointment to or for the benefit of herself her estate her creditors or the creditors of her estate plr-122398-00 section and section of article vii should be deleted in their entireties the petition regarding trust requests that the trust be reformed as follows sec_2 of article ii should be reformed to state provided however that this power_of_appointment may not be exercised for appointment to or for the benefit of herself her estate her creditors or the creditors of her estate section of article vii should be deleted in its entirety the following rulings have been requested neither settlor nor spouse will make a taxable gift_for federal gift_tax purposes as a result of the reformations of trust and trust the reformations of trust and trust will not cause any part of the value of any property of trust or trust to be included in the gross_estate of settlor or of spouse for federal estate_tax purposes law and analysis sec_2501 imposes a tax for each calendar_year on the transfer of property by gift by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states under sec_2031 the decedent’s gross_estate includes the value of all property to the extent provided for in sec_2033 through sec_2033 states that the value of a decedent’s gross_estate includes the value of all property to the extent of the interest therein of the decedent at the time of his death in 387_us_456 the court considered whether a state trial court's characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court's plr-122398-00 determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court generally if due to a mistake in drafting the instrument does not contain the terms of the trust that the settlor and the trustee intended the settlor or other interested_party may maintain a suit in equity to have the instrument reformed so that it will contain the terms that were actually agreed upon bogert bogert the law of trusts and trustees sec_991 revised 2d ed the law in state recognizes that instruments may be reformed if the written_agreement does not express the intent of the parties colbo v buyer n e 2d ind based on the facts submitted and the representations made we believe that the reformations of trust and trust are consistent with applicable state law as it would be applied by the highest court of state therefore based on the facts submitted and the representations made we conclude that neither settlor nor spouse will make a taxable gift_for federal gift_tax purposes as a result of the reformations of trust and trust and that the reformations of trust and trust will not cause any part of the value of any property of trust or trust to be included in the gross_estate of settlor or spouse for federal estate_tax purposes except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by james f hogan assistant to the chief branch enclosure copy for sec_6110 purposes
